MEMORANDUM **
Carl Lee Callegari, a California state prisoner, appeals pro se from the district court’s summary judgment in favor of Sandra McDonald, the librarian at Salinas Valley State Prison, in his 42 USC § 1983 action alleging retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Callegari failed to raise a genuine issue of material fact as to whether McDonald filed a rule violation report against him, or denied him access to the law library, based on a retaliatory motive, rather than for a legitimate penological goal. See Pratt v. Rowland, 65 F.3d 802, 807-09 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.